         Case 2:19-cv-00105-KGB Document 12 Filed 08/03/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

MICHAEL GLEN BURNS                                                                   PLAINTIFF

v.                            Case No. 2:19-cv-00105-KGB-JTK

ANDRW SAUL
Commissioner, Social
Security Administration                                                            DEFENDANT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 11). No objections have been filed, and the time

to file objections has passed.     After careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Id.). The Court therefore reverses and remands the administrative

law judge’s decision for an immediate award of benefits from August 8, 2014, forward.

       It is so ordered this 3rd day of August, 2019.

                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
